Citation Nr: 1728302	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for sciatica, right lower extremity.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for residuals of cold injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2000 to January 2004.  Additionally, the Veteran appears to have an unverified period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2016 rating decision, the Appeals Management Center granted service connection for tinnitus and assigned a maximum schedular evaluation of 10 percent effective from October 17, 2008.  The grant of service connection for this issue constitutes a full award of the benefit sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, this matter is no longer on appeal, and no further consideration is necessary.

In a February 2015 decision, the Board reopened the issue of entitlement to service connection for a left knee disorder and remanded the issues of entitlement to service connection for a left knee disorder, tinnitus, sciatica of the right lower extremity, GERD, a right ankle disorder, and residuals of cold injury.  The case has since been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

First, the record reflects that the Veteran has an unverified period of active duty service which began on January 22, 2006.  See December 19, 2005 Orders from U.S. Army Human Resources Command.  In fact, there is a pre-deployment health assessment indicating that the Veteran was to be deployed to Iraq.  However, it appears that the Veteran may have been administratively discharged due to physical disabilities.  The Board notes that there is no DD 214 or any other verification of the Veteran's active duty service during this period.  Therefore, on remand, the AOJ should verify any active duty service beginning on January 22, 2006.

Second, the Veteran was afforded an October 2015 VA examination in connection with his service-connection claim for a left knee disorder at which time he was assessed with mild degenerative joint disease of the left knee.  The examiner did not provide an opinion regarding the nature and etiology of the left knee disorder but nevertheless indicated that the onset was in 2006.  The Board notes that pending the AOJ's verification of the Veteran's active duty service in 2006 and an adequate VA medical opinion, left knee degenerative joint disease may be found to have manifested within one year of discharge from active duty service.  Furthermore, the Board notes that the examiner recited inaccurate facts regarding the Veteran's service in Iraq thereby calling into question the veracity of the Veteran's statement that he injured his knee after jumping off a truck in Iraq.  However, the Veteran's service treatment records confirm that the Veteran did indeed serve in Iraq.  See Reonal v. Brown, 5 Vet.App. 458, 461  (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

Third, the Veteran was afforded a VA examination in October 2015 during which the examiner assessed him with GERD.  However, the examiner did not address the Veteran's contention that his GERD was caused or permanently aggravated by medications prescribed for his service-connected disabilities such as PTSD and service-connected muscoloskeletal disorders.   See February 2010 Form 9.  In addition, an April 2006 VA treatment record documents that the Veteran was treated for abdominal pain which he stated began three years prior, which was during his period of active duty service. 

Finally, with respect to the remaining issues of entitlement to service connection for right lower extremity sciatica, a right ankle disorder, and residuals of cold injury, the Board notes that the January 2016 Supplemental Statement of the Case (SSOC) listed review of VA treatment records from the Denver VA Medical Center (VAMC) through November 2015, VA treatment records from VAMC Bay Pines through February 2012, and VA treatment records from VAMC Tampa through December 2014.   Subsequent to the SSOC, in a January 2016 written submission, the Veteran indicated that there were new, pertinent VA treatment records from the VAMC in Denver since January, 2016.  However, the Board notes that the AOJ did not obtain and review these VA treatment records.  As such, the AOJ should obtain and consider all outstanding and relevant VA treatment records identified by the Veteran in his January 2016 statement.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the United States Army as of January 22, 2006.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disorder, residuals of cold injury, GERD, right ankle disorder, and right lower extremity sciatica.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should be made for any records from Dr. J.J. (initials used to protect privacy) of Pikes Peak Physical Medicine.  See Veteran's January 2016 statement; March 2015 21-4142a.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Denver VAMC dated from November 2015 to the present, VAMC Bay Pines dated from February 2012 to the present, and VAMC Tampa from December 2014 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his left knee disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee degenerative joint disease manifested in service, shortly thereafter, or is otherwise causally or etiologically related to his military service, to include jumping off a truck in a Iraq. 

The examiner should also discuss medically known or theoretical causes of any left knee disorder, including degenerative joint disease, and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any GERD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

He or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has GERD that manifested in or is otherwise related to his active service, including any symptomatology therein.  The examiner is requested to consider an April 2006 VA treatment record showing that the Veteran was diagnosed as having GERD; the Veteran stated that he experienced abdominal pain for the past three years, which is within the time period of his active duty service. 

He or she should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was either caused by or permanently aggravated by medications prescribed for his service-connected disabilities such as PTSD and musculoskeletal disorders.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

5.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




